578 So. 2d 11 (1991)
George M. LUTTRELL, Appellant,
v.
The FLORIDA PAROLE COMMISSION, et al., Appellees.
No. 90-3178.
District Court of Appeal of Florida, First District.
March 27, 1991.
Rehearing Denied May 8, 1991.
*12 George M. Luttrell, pro se.
William L. Camper and Brad Thomas, Tallahassee, for appellees.
PER CURIAM.
Upon the court's own motion, we dismiss appellant's appeal for failure to timely file the notice of appeal.
Appellant filed a notice of appeal on October 24, 1990. The notice stated that the order being appealed was rendered on August 27, 1990. This court issued an order to show cause why the appeal should not be dismissed for failure to timely file the notice of appeal. Appellant has responded and argues that the notice of appeal was timely filed because he filed a motion for rehearing from the order denying his petition for writ of mandamus and that the notice of appeal was filed within 30 days from rendition of the order denying the motion for rehearing. While appellant is correct that the notice of appeal was filed within 30 days from rendition of the order which denied the motion for rehearing, appellant's argument is to no avail. What appellant overlooks is that his motion for rehearing was not timely served. The order which denied appellant's petition for writ of mandamus was rendered by the lower tribunal on August 27, 1990. In accordance with the Florida Rule of Civil Procedure 1.530(b), appellant's motion for rehearing, to be timely, had to have been served no later than September 6, 1990. The motion for rehearing was not served until September 7, 1990. An untimely motion for rehearing does not suspend rendition of the order to be reviewed and thus does not extend the time for filing the notice of appeal. E.g., King v. State, 423 So. 2d 980 (Fla. 4th DCA 1982).
Accordingly, this appeal is hereby dismissed.
SHIVERS, C.J., and NIMMONS and MINER, JJ., concur.